ORDER
PER CURIAM.
Defendant appeals from the judgment on his conviction by a jury of robbery in the first degree, § 569.020, RSMo 1994, for which he was sentenced to ten years’ imprisonment.1 We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion inciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).

. As Appellant’s brief raises no issues pertaining to the judgment denying his Rule 29.15 motion, his appeal from this judgment is deemed abandoned. State v. Gaines, 807 S.W.2d 678 n. 1 (Mo.App. E.D.1991).